           Case 1:20-cr-00108-DAD-BAM Document 16 Filed 12/17/20 Page 1 of 3




 1 McGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No: 1:20-CR-00108-DAD-BAM

12                                 Plaintiff,             STIPULATION BETWEEN THE UNITED
                                                          STATES AND DEFENDANT REGARDING
13                                                        PRODUCTION OF PROTECTED
                                                          INFORMATION; AND PROTECTIVE ORDER
14                          v.

15                                                        Hon. Barbara A. McAuliffe

16   JOHN ALLEN PERRY,

17                                 Defendant.

18
19

20          WHEREAS, the discovery in this case contains private personal information regarding third
21 parties, including but not limited to their names, dates of birth, physical descriptions, telephone numbers

22 and/or residential addresses (“Protected Information”); and

23          WHEREAS, the parties desire to avoid the unauthorized disclosure or dissemination of this
24 information to anyone not a party to the court proceedings in this matter;

25          The parties agree that entry of a stipulated protective order is therefore appropriate.
26

27

28                                                        1
           Case 1:20-cr-00108-DAD-BAM Document 16 Filed 12/17/20 Page 2 of 3




 1          THEREFORE, defendant JOHN ALLEN PERRY, by and through his counsel of record, David

 2 A. Torres, Esq. (“Defense Counsel”), and the United States of America, by and through Assistant United

 3 States Attorney Laura D. Withers, hereby agree and stipulate as follows:

 4          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 5 Criminal Procedure, and its general supervisory authority.

 6          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 7 part of discovery in this case (hereafter, collectively known as “the discovery”).

 8          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 9 documents or other information that contain Protected Information with anyone other than Defense

10 Counsel’s attorneys, designated defense investigators, designated defense experts, and support staff.

11 Defense Counsel may permit the defendant to view unredacted documents or other information in the

12 presence of his attorneys, defense investigators, and/or support staff. The parties agree that Defense

13 Counsel, defense investigators, and support staff shall not allow the defendant to copy Protected

14 Information contained in the discovery. The parties agree that Defense Counsel, defense investigators,

15 and support staff may provide the defendant with copies of documents or other information, if any, from

16 which Protected Information has first been redacted.

17          4.      The discovery and information therein may be used only in connection with the litigation

18 of this case and for no other purpose. The discovery is now and will forever remain the property of the
19 United States of America (“Government”). Defense Counsel will return the discovery to the Government

20 or alternatively keep it archived within its sole possession at the conclusion of the case.

21          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

22 ensure that it is not disclosed to third persons in violation of this agreement.

23          6.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

24 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

25          7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

26 return the discovery to the government, or, at the request of government counsel, to forward it to new

27 counsel after new counsel has confirmed to government counsel in writing his or her agreement to the

28                                                        2
          Case 1:20-cr-00108-DAD-BAM Document 16 Filed 12/17/20 Page 3 of 3




 1 terms of this Order.

 2 IT IS SO STIPULATED.

 3 Dated: December 16, 2020            By:     /s/ David A. Torres
                                               David A. Torres, Esq.
 4                                             Attorney for Defendant
                                               John Allen Perry
 5

 6 Dated: December 16, 2020                    McGREGOR W. SCOTT
                                               United States Attorney
 7

 8                                      By:    /s/ Laura D. Withers
                                               Laura D. Withers
 9                                             Assistant U.S. Attorney

10

11

12 IT IS SO ORDERED.

13
        Dated:   December 17, 2020                 /s/ Barbara   A. McAuliffe   _
14                                            UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25
26

27

28                                             3
